It having been made to appear to this Court by the special suggestion of respondents that the requirement of the alternative writ in this case is the levy of taxes pursuant to an amended budget for the fiscal year 1933, which year has long since expired, and that the issuance of a peremptory writ in accordance with the alternative writ, as now framed, would result in needless confusion and disorder in the taxing processes of Brevard County, it is, upon consideration of the premises, considered, ordered and adjudged that the award of a peremptory writ of mandamus, pursuant to relator's motion in this cause, shall be and the same is hereby conditioned upon the making *Page 266 
by the relator of an appropriate amendment to the alternative writ to the effect that the matters and things required to be done and performed by respondents shall apply to the 1934 budget instead of the 1933 budget. See State, ex rel. Ben Hur Life Assn. v. Binney, 113 Fla. 250, 151 So. 420; State, exrel. Klemm v. Baskin, 111 Fla. 667, 150 So. 517.
So ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.